ORDER

PER CURIAM.
L.F. (“Mother”) appeals the judgment terminating her parental rights to C.S.A. (“First Chüd”) and N.A.M.A.1 (“Second Chüd”) (coüectively “chñdren”). We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).

. DFS also petitioned to terminate the parental rights of the putative fathers of the children. Neither joins in this appeal.